          Case 2:20-cr-00005-DLC Document 44 Filed 05/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

UNITED STATES OF AMERICA,                            CR 20–05–BU–DLC

                      Plaintiff,

vs.                                                        ORDER

JOSHUA JAMES CHAPPA,

                      Defendant.

      Before the Court is Defendant Joshua James Chappa’s Unopposed Motion

for Amended Judgment. (Doc. 43.) Chappa asks the Court to recommend

placement at one of two Bureau of Prisons facilities to carry out the term of his

custodial sentence. Because he did not expect his sentence to include prison,

Chappa came to the May 13–14, 2021 sentencing hearing unprepared to request

any specific placement recommendation. The government does not oppose the

motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 43) is GRANTED. An

Amended Judgment will follow entry of this Order.

      DATED this 19th day of May, 2021.




                                          1
